Exhibit 10.125

VCampus Corporation

Secured Short-Term Working Capital Note

February 13, 2007

 

Reston, Virginia

 

 

$         ,000

 

For value received, the undersigned, VCAMPUS CORPORATION, a Delaware corporation
(the “Company”), with an address of 1850 Centennial Park Drive, Suite 200,
Reston, Virginia, 20191, hereby unconditionally promises to pay to the order of
[Name of Lender]or its permitted assigns (the “Holder”), at such place as the
legal holder of this Note may from time to time designate in writing, in lawful
currency of the United States of America, the principal balance of              
Dollars ($        ,000), in immediately available funds, together with simple
interest at the rate provided below from the date hereof.  The unpaid principal
balance of this Note and all interest accruing thereon shall be payable as
follows:

1.             Interest.  Interest shall accrue on the unpaid principal balance
of this Note at a fixed rate equal to ten percent (10%) per annum over a 365-day
year.

2.             Repayment.  Unless sooner repaid as provided herein, all interest
accruing on the unpaid principal balance of this Note, together with the entire
unpaid principal balance of this Note, shall be due and payable on the earlier
of:  (a) within three (3) days of the date the Company receives its next annual
payment of at least $500,000 in cash proceeds under that certain subcontract
between the Company and Amer Technology, Inc., which serves as the prime
contractor under its contract with the U.S. Department of Veterans’ Affairs (the
“VA Contract”); or (b) the date the Holder demands repayment on this Note at any
time on or after June 30, 2007 (the “Maturity Date”).  Unless otherwise agreed
or required by applicable law, payments will be applied first to any unpaid
collection costs, then to accrued and unpaid interest, and then to principal. 
All unpaid principal and interest on this Note may be prepaid in whole or in
part at any time without premium or penalty.

3.             Collateral.  This Note is secured by an interest in the Company’s
right to receive payment under the VA Contract, such that the Company shall
repay the balance due hereunder within three (3) days of the date it receives
such payment.  The Company’s obligation to repay the loan evidenced by this note
is absolute and unconditional, regardless of whether or not the VA Contract gets
funded.  As back-up security for the loan, the Company agrees that if the loan
is not repaid by the Maturity Date, for any reason, from the proceeds under the
VA Contract, the Company shall undertake best efforts to either:  (a) provide
substitute collateral to Holder of equivalent value; or (b) liquidate or make
available such assets or other collateral as may be available and necessary to
repay the loan.  The Company’s obligations hereunder are subject to the rights
of the Company’s senior secured creditors and applicable law.


--------------------------------------------------------------------------------


4.             Events of Default.  Each of the following shall constitute an
Event of Default under this Note:


(A)  THE FAILURE OF THE COMPANY TO MAKE ANY PAYMENT WHEN DUE ON THIS NOTE;


(B)  THE FAILURE OF THE COMPANY, IN ANY MATERIAL RESPECT, TO COMPLY WITH OR TO
PERFORM WHEN DUE ANY OTHER TERM, OBLIGATION, COVENANT OR CONDITION CONTAINED IN
THIS NOTE.  IF ANY FAILURE, OTHER THAN A FAILURE TO PAY MONEY, IS CURABLE, IT
MAY BE CURED (AND NO EVENT OF DEFAULT WILL HAVE OCCURRED) IF THE COMPANY AFTER
RECEIVING WRITTEN NOTICE FROM THE HOLDER DEMANDING CURE OF SUCH FAILURE: 
(I) CURES THE FAILURE WITHIN THIRTY (30) DAYS; OR (II) IF THE CURE REQUIRES MORE
THAN THIRTY (30) DAYS, IMMEDIATELY INITIATES STEPS SUFFICIENT TO CURE THE
FAILURE AND THEREAFTER CONTINUES AND COMPLETES ALL REASONABLE AND NECES­SARY
STEPS SUFFICIENT TO PRODUCE COMPLIANCE AS SOON AS REASONABLY PRACTICAL;


(C)  THE DISSOLUTION OR TERMINATION OF THE COMPANY’S EXISTENCE, THE COMPANY’S
INSOLVENCY, APPOINTMENT OF A RECEIVER FOR ANY PART OF THE COMPANY’S PROPERTY,
ANY ASSIGNMENT BY THE COMPANY FOR THE BENEFIT OF CREDITORS, ANY TYPE OF CREDITOR
WORKOUT WITH RESPECT TO THE COMPANY, OR THE COMMENCEMENT OF ANY PROCEEDING UNDER
ANY BANKRUPTCY OR INSOLVENCY LAWS BY OR AGAINST THE COMPANY (WHICH IS NOT
WITHDRAWN OR DISMISSED WITHIN 60 DAYS); OR


(D)  THE COMPANY’S FAILURE TO REMIT AN INVOICE TO AMER TECHNOLOGY, INC. FOR
PAYMENT UNDER THE VA CONTRACT BY MARCH 31, 2007.

In the event this Note is not repaid in full by June 30, 2007, then the Company
shall thereafter be obligated to issue to the Holder (in addition to the balance
under the Note) the following consideration as liquidated damages for such
nonpayment:

(i)  two shares of the Company’s common stock for every one dollar of principal
that remains unpaid as of June 30, 2007 (provided, however, that the maximum
aggregate market value of shares, based on the 5-day average closing sale price
prior to the issuance date, that the Company shall be required to pay shall be
$[180,000]), such shares to be issued immediately following such date; and

(ii) an additional one share for every five dollars of unpaid principal for
every month that such principal remains unpaid thereafter (or pro rata portion
thereof for any partial months) (subject to maximum share value cap of $[18,000]
per month, based on the same 5-day average formula described above), such shares
to be issued promptly following the end of each month.

In addition, if this Note is not repaid in full by June 30, 2007, the Company
agrees, upon the request of the Holder, to undertake all commercially reasonable
efforts to secure such approvals from stockholders and/or other creditors or
investors as may be necessary to permit the conversion of the note into shares
of common stock based on the 5-day average of the closing sale price of the
common stock prior to the date of the Event of Default. The availability of
shares for issuance hereunder is subject to approval by the Company’s
stockholders at the upcoming annual meeting of an amendment to increase the
number of authorized shares.  The Company agrees to solicit shareholder approval
of the amendment at its annual meeting scheduled for May 25, 2007.

2


--------------------------------------------------------------------------------


5.             Attorney’s Fees.  If the indebtedness represented by this Note or
any part thereof is collected in bankruptcy, receivership or other judicial
proceedings or if this Note is placed in the hands of attorneys for collection
after default, the Company agrees to pay, in addition to the principal and
interest payable hereunder, reasonable attorneys’ fees and costs incurred by
Holder.

6.             Notices.  Any notice, other communication or payment required or
permitted hereunder shall be in writing and shall be deemed to have been given
upon receipt by the other party.

7.             Acceleration.  The Holder may declare the entire balance under
this Note to be immediately due and payable upon an Event of Default.

8.             No Dilution or Impairment.  The Company will not, by amendment of
its charter documents or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Note, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder of this
Note.

9.             Usury.  This Note is subject to the express condition that at no
time shall the Company be obligated or required to pay interest hereunder at a
rate which could subject Holder to either civil or criminal liability as a
result of being in excess of the maximum contract rate which is permitted by
law.  If, by the terms of this Note, the Company is at any time required or
obligated to pay interest at a rate in excess of the maximum contract rate which
is permitted by law, the rate of interest under this Note shall be immediately
reduced to the maximum contract rate which is permitted by law and all interest
payable hereunder shall be computed at the maximum contract rate permitted by
law, and the portion of all prior interest payments in excess of the maximum
contract rate permitted by law shall be applied to and shall be deemed to have
been payments made for the reduction of the outstanding principal balance of
this Note.

10.           Waiver of Notice of Presentment.  All parties to this Note,
whether principal, surety, guarantor or endorser, hereby (i) waive presentment,
demand for performance and notice of protest, notice of dishonor and notice of
acceleration of maturity, (ii) waive any rights which they may have to require
Holder to proceed against any other person or property, (iii) agree that without
notice to any party and without affecting any party’s liability, Holder, at any
time or times, may grant extensions of the time for payment or other
modification of this Note, and may add or release any party primarily or
secondarily liable, and (iv) agree that Holder may apply all monies made
available to it in connection with the payment of this Note either to this Note
or to any other obligation of any of the parties to Holder, as Holder may elect
from time to time.

11.           No Waiver.  The failure of Holder to exercise any right or remedy
provided hereunder or available at law shall not be a waiver or release of such
rights or remedies or the right to exercise any right or remedy at another time.

3


--------------------------------------------------------------------------------


12.           Governing Law.  This Note shall be construed in accordance with
the laws of the Commonwealth of Virginia without regard to the conflicts of laws
provisions thereof.

13.           Origination Fee.  As an inducement for the Holder to make the loan
evidenced by this Note, the Company agrees to pay Holder’s designee Faraway
Partners, no later than June 30, 2007, an origination fee of [5% of amount of
loan] in cash.

14.           Co-Investment by Other Investors.  The Company represents and
warrants that simultaneous with the investment evidenced by this Note, Nat
Kannan, the Company’s Chief Executive Officer, and [Name of co-lender] have
loaned $50,000 and $      ,000, respectively, to the Company on substantially
the same terms as the loan evidenced by this Note (and will be entitled to
receive pro rata origination fees of [5% of the amount invested], respectively,
in consideration therefor).

15.           Registration Rights.  The Company agrees to include any shares of
its common stock that become issuable to Lender under this Note in a future
registration statement on a piggyback basis.

4


--------------------------------------------------------------------------------


ISSUED as of the date first above written.

 

VCampus Corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

[Signature page to Secured Short-Term Working Capital Note]

 

5


--------------------------------------------------------------------------------